          Case 2:18-cv-02120-MTL Document 84 Filed 07/23/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kenneth Eisen and Associates Limited,            No. CV-18-02120-PHX-MTL
10                  Petitioner,                       ORDER
11   v.
12   CoxCom, LLC, et al.
13                  Defendants.
14
15            Before the Court is the Joint Motion for Clarification of February 4, 2020
16   Summary Judgment Order. (Doc. 83.) The Motion seeks clarification: “(1) whether the
17   Court found Defendant liable to Plaintiff on its breach of contract claim in the amount of
18   $90,210.40, and (2) whether Plaintiff may present additional evidence at trial on damages
19   above $90,210.40 by utilizing an ‘account-by-account’ basis.”
20            The Summary Judgment Order granted partial summary judgment to CoxCom,
21   LLC (“Cox”) on Plaintiff Kenneth Eisen and Associates Limited’s (“KEA”) damages
22   theory. (Docs. 47, 67.) The Order holds:
23                  Construing the inferences from the facts in KEA’s favor, the
24                  Court finds that KEA has reasonably demonstrated that it
                    would be entitled to damages, and that its computation of
25                  damages through an account-by-account comparison is a
26                  reasonable method, but solely with regard to the $90,210.40 it
                    has purportedly identified through an account-by-account
27                  analysis. (Doc. 51 at 4.) The Court finds that any
28                  computation of damages based on the application of a
                    percentage too speculative. For damages over $90,210.40,
       Case 2:18-cv-02120-MTL Document 84 Filed 07/23/20 Page 2 of 2



 1                 the Court grants summary judgment in favor of Cox.
 2
     (Doc. 67 at 14.)
 3
 4          IT IS ORDERED granting the Motion (Doc. 83) and providing the following
 5   clarification to the February 4, 2020 Order.
 6          1.     The Court agrees with Cox that KEA’s percentage theory of damage
 7   estimation is impermissibly speculative. Summary judgment was granted in Cox’s favor
 8   to the extent that KEA’s damages theory relies on the application of a percentage to
 9   accounts that were not subject to an account-by-account comparison.
10          2.     Insofar as KEA performed a partial account-by-account comparison (or, as
11   it is also described in the briefing, a “spot check”) to support its damages theory, the
12   Court denied Cox’s Motion for Summary Judgment. Using this calculation model, KEA
13   argues that its damages are $90,210.40. The Court’s Order denying summary judgment
14   on this issue did not conclude that KEA is entitled to this amount. Instead, KEA may
15   introduce evidence at trial following this methodology that it has been damaged up to
16   $90,210.40.
17          3.     KEA may introduce evidence of damages beyond $90,210.40 so long as it
18   has made timely and appropriate disclosures and the evidence does not rely on the
19   discredited percentage theory.
20          4.     This ruling is without prejudice to Cox moving in limine to preclude
21   damages evidence, should Cox deem it appropriate. Nor does it provide an advance
22   decision on foundation, relevance, or similar evidentiary issues that may arise at trial.
23          Dated this 23rd day of July, 2020.
24
25
26
27
28


                                                 -2-
